In an action for a divorce and ancillary relief, the plaintiff appeals (1), as limited by his brief, from so much of an order of the Supreme Court, Nassau County (LaMarca, J.), dated September 30, 2003, as denied his motion for permission to sell the parties’ marital residence and granted the defendant’s motion for pendente lite relief, (2) from an order of the same court (Iannacci, J.), dated March 16, 2004, which granted the defendant’s motion to hold him in contempt of court for failure to comply with the pendente lite provisions of the order dated September 30, 2003, and (3), as limited by his brief, from stated portions of an order of the same court (LaMarca, J), dated July 1, 2004, which, upon renewal, adhered to its original determination granting the defendant’s motion for pendente lite relief and denying his motion for permission to sell the marital residence, and granted the defendant’s cross motion for an award of expert accountant fees.
Ordered that the appeal from the order dated September 30, 2003, is dismissed, as that order was superseded by the order dated July 1, 2004, made upon renewal; and it is further,
Ordered that the order dated March 16, 2004, is affirmed; and it is further,
Ordered that the order dated July 1, 2004, is affirmed insofar as appealed from; and it is further,
Ordered that one bill of costs is awarded to the respondent.
The plaintiff failed to establish that the pendente lite award rendered him unable to meet his own financial obligations or that other exigent circumstances warrant reversal (see Oquendo v Oquendo, 7 AD3d 687 [2004]; Chauca v Chauca, 5 AD3d 421 [2004]; Taylor v Taylor, 306 AD2d 401 [2003]).
The plaintiffs remaining contentions are without merit. H. Miller, J.P., Ritter, Goldstein and Skelos, JJ., concur.